Exhibit 10(h)

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is made and entered into as of the
13th day of February, 2012, by and between BLOUNT INTERNATIONAL, INC., a
Delaware corporation (the “Company”), and ANDREW W. YORK (“Executive”).

W I T N E S S E T H:

RECITALS

 

  A. The Company desires to employ and retain the unique experience, abilities,
and services of Executive, and Executive desires to be employed by the Company,
subject to the terms and conditions of this Agreement.

 

  B. As Senior Vice President, Global Sales and Marketing, FLAG Division,
Executive will be engaged in administrative, executive, or professional work in
connection with Executive’s employment with the Company. Executive will perform
predominantly intellectual, managerial, or creative tasks and will earn a salary
and be paid on a salary basis.

 

  C. The Company will have a protectable interest in connection with Executive’s
employment with the Company. Executive will have access to trade secrets, as
that term is defined in ORS 646.461, or will have access to competitively
sensitive confidential business and professional information that otherwise
might not qualify as a trade secret, including product development plans,
product launch plans, marketing strategy, or sales plans.

 

  D. The Company informed Executive in a written employment offer received by
Executive at least two weeks before the first day of Executive’s employment with
the Company that: (i) an arbitration agreement was required as a condition of
Executive’s employment with the Company; and (ii) a noncompetition agreement was
required as a condition of Executive’s employment with the Company.

AGREEMENT

1. Employment and Term.

(a) Subject to the terms and conditions of this Agreement, the Company hereby
employs Executive, and Executive hereby accepts employment as the Company’s
Senior Vice President, Global Sales and Marketing, FLAG Division and shall have
such responsibilities, duties and authority that are consistent with such
positions as may be from time to time assigned to Executive by the Chief
Executive Officer (the “CEO”) (or the CEO’s designee). Executive will comply
with the reasonable instructions, policies, and rules that the Company may
establish from time to time. During the Term, Executive will devote Executive’s
full time and attention to the performance of Executive’s duties under this
Agreement and will discharge Executive’s duties to the best of Executive’s
ability, in good faith, with the care an ordinarily prudent person in a like
position would exercise under similar circumstances, and in a manner Executive
reasonably believes to be in the best interests of the Company.

(b) Executive may serve in various volunteer capacities for various non-profit
civic, charitable and educational organizations from time to time, so long as
such nonprofit activities do not materially interfere with Executive’s duties
hereunder.

(c) Executive may continue to serve as an advisor to the start-up entities, set
forth in Schedule 1 hereto, so long as his activities do not create a conflict
of interest with the Company and do not materially



--------------------------------------------------------------------------------

interfere with Executive’s duties hereunder. Executive, with advance approval
from the CEO, which shall not unreasonably be withheld, shall be allowed to
serve on a for profit board of directors organization or entity other than the
Company. Notwithstanding the foregoing, Executive shall only serve on outside
boards of directors and/or invest in outside entities to the extent such
services do not create a conflict of interest with the Company and do not
materially interfere with Executive’s duties under this Agreement.

(d) Unless earlier terminated as provided herein, Executive’s employment under
this Agreement shall be for a two-year term (the “Initial Term”) commencing on
February 13, 2012 (the “Effective Date”). At the end of the Initial Term, this
Agreement shall extend automatically without further action by either the
Company or Executive for successive additional one (1) year periods (the Initial
Term and the successive one-year extension periods are hereinafter referred to
as the “Term”) unless either party delivers to the other, at least ninety
(90) days prior to the expiration of the Initial Term or any such one-year
extension period, written notice of its decision not to extend this Agreement,
in which event this Agreement shall terminate upon the expiration of the then
current Term. Following termination, those provisions that by their nature
continue following termination, shall continue in full force and effect.

(e) Executive represents and warrants to the Company that the signing and
delivery of this Agreement by Executive and the performance by Executive of all
of Executive’s obligations under this Agreement will not (i) breach any
agreement to which Executive is a party, or give any person the right to
accelerate any obligation of Executive; (ii) violate any law, judgment, or order
to which Executive is subject; or (iii) require the consent, authorization,
approval of any person, including but not limited to any governmental body.

(f) Executive acknowledges that the terms of this employment relationship may be
supplemented by policies adopted by the Company from time to time. The Company
may revise its policies any time in its sole discretion. In the event of any
conflict between the terms of this Agreement and the Company’s policies, the
terms of this Agreement shall govern.

(g) Executive understands that Executive’s employment relationship with the
Company is “AT-WILL,” and that the Company may, subject to the terms and
conditions of this Agreement, terminate the relationship at any time for any
reason or no reason.

2. Compensation and Benefits. As compensation for Executive’s services during
the Term of this Agreement, Executive shall be paid and receive the amounts and
benefits set forth in subsections (a) through (d) below:

(a) An annual base salary (“Base Salary”) at a rate of Three Hundred Fifty
Thousand Dollars ($350,000) per year, prorated for any partial year of
employment. Executive’s Base Salary shall be subject to annual review at such
time as the Company conducts salary reviews for its executives generally.
Executive’s salary shall be payable in substantially equal installments on a
semi-monthly basis, or in accordance with the regular payroll practices in
effect and applicable to Executive from time to time.

(b) Executive shall be eligible to participate in the Company’s Executive
Management Annual Incentive Program (“Incentive Program”). The Company will
establish performance goals for Executive each calendar year under the Incentive
Program, and Executive’s annual Target Bonus shall be 50% of Base Salary. The
annual incentive bonus payable under this subsection (b) shall be payable as a
lump sum at the same time bonuses are paid to other executives after
certification by the Compensation Committee (or its designee) that the
applicable performance objectives have been met, on or before March 15 of the
following year. If permitted by the terms of the Incentive Program for the
applicable calendar year, Executive may elect to defer all or a portion of the
bonus by making such election deferral by June 30 of each year; provided,
however that for calendar year 2012, the election, if permitted, must be within
thirty (30) days of the Effective Date.

 

-2-



--------------------------------------------------------------------------------

(c) Executive shall be eligible to participate in the annual Long Term Incentive
Program (LTIP), as may be administered from time to time by the Compensation
Committee, pursuant to the terms of the written agreement evidencing any award
that is granted thereby. In 2012, Executive shall receive LTIP at a rate of 150%
of Target Bonus, the amount being awarded as 30% Restricted Stock Units (RSUs)
and 70% Stock Appreciation Rights (SARs).

(d) Executive shall be entitled to participate in, or receive benefits under,
any “employee benefit plan” (as defined in Section 3(3) of ERISA) or employee
benefit arrangement made generally available by the Company to its executives
from time to time, including plans providing 401(k) benefits, matching and
Savings Plus benefits, deferred compensation, health care (including
Exec-U-Care), dental and vision care, life insurance, disability, accidental
death and similar benefits.

(e) Executive will be paid a One Hundred Fifty Thousand Dollar ($150,000)
signing bonus that must be repaid to the Company if Executive terminates his
employment without Good Reason or the Company terminates Executive for Cause
before the end of the Initial Term.

(f) Executive will be issued, from the Blount International, Inc. 2006 Equity
Incentive Plan, 50,000 SARs, priced as of the close of business the Effective
Date, subject to the terms of a Stock Appreciation Rights Agreement and 10,000
RSUs subject to a Restricted Stock Unit Award Agreement. Both agreements will
provide for vesting and exercisability of all SARs and RSUs at the end of three
years of Executive’s employment with the Company and not incrementally over such
period (i.e. “cliff vesting”). Both agreements will provide for immediate
vesting and exercisability (subject to any 409A restrictions) of all
rights/units upon a Change in Control as defined by the operative Plan. If
Executive terminates his employment for Good Reason, or (iii) the Company
terminates Executive without Cause (other than due to Executive’s death or
Disability) the SARs and RSUs will immediately vest and will become unrestricted
at the end of the three year period following Executive’s Effective Date.

(g) Executive will be entitled to five (5) weeks of vacation each calendar year.
Executive will be provided an annual physical examination and a financial/tax
consultant for personal financial and tax planning. Executive will be promptly
reimbursed by the Company for all reasonable business expenses Executive incurs
in carrying out Executive’s duties and responsibilities under this Agreement. If
any of the perquisite amounts provided to Executive pursuant to this subsection
(f) are subject to federal, state or local income taxes, Executive will be
provided an appropriate tax gross-up on such amounts, which shall be paid to
Executive in the last paycheck of each calendar year.

3. Confidentiality and Noncompetition.

(a) For the purposes of this Section 3, Company shall include Blount
International, Inc. and any of its subsidiaries and affiliates. Executive
acknowledges that, prior to and during the Term of this Agreement, the Company
has furnished and will furnish to Executive Confidential Information which could
be used by Executive on behalf of a competitor of the Company to the Company’s
substantial detriment. Moreover, the parties recognize that Executive during the
course of Executive’s employment with the Company will develop important
relationships with customers and others having valuable business relationships
with the Company. In view of the foregoing, Executive acknowledges and agrees
that the restrictive covenants contained in this Section are reasonably
necessary to protect the Company’s legitimate business interests and goodwill.
If it is determined that any term of this Section 3 is overly broad or
unreasonable as applied to Executive, the parties agree that it is their mutual
intention and agreement that these restrictive covenants be enforced to the
fullest extent possible and the restrictive covenants shall be modified to the
extent necessary to accomplish such purpose.

(b) Executive agrees that Executive shall protect the Company’s Confidential
Information and shall not disclose to any Person, or otherwise use, except in
connection with Executive’s duties performed in accordance with this Agreement
or otherwise for the Company, any Confidential Information at any time,
including following the termination of Executive’s employment with the Company
for any reason; provided,

 

-3-



--------------------------------------------------------------------------------

however, that Executive may make disclosures required by a valid order or
subpoena issued by a court or administrative agency of competent jurisdiction,
in which event Executive will promptly notify the Company of such order or
subpoena to provide the Company an opportunity to protect its interests.
Executive will promptly notify the Company of any unauthorized use or disclosure
of Confidential Information, or any other breach of this Section 3 and assist
the Company in every reasonable way to retrieve any Confidential Information
that was used or disclosed by Executive without the Company’s specific prior
written authorization and to mitigate the harm caused by the unauthorized use or
disclosure. Executive’s obligations under this Section 3(b) shall survive any
expiration or termination of this Agreement for any reason.

(c) Upon the termination or expiration of Executive’s employment hereunder,
Executive agrees to deliver promptly to the Company all Company files, customer
lists, management reports, memoranda, research, Company forms, financial data
and reports and other documents supplied to or created by Executive in
connection with Executive’s employment hereunder (including all copies of the
foregoing) in Executive’s possession or control, and all of the Company’s
equipment and other materials in Executive’s possession or control. Executive’s
obligations under this Section 3(c) shall survive any expiration or termination
of this Agreement.

(d) Upon the termination or expiration of Executive’s employment under this
Agreement, Executive agrees that for a period of one (1) year from Executive’s
Date of Termination (as defined in Section 6), Executive shall not (i) directly
or indirectly advise, invest in, own, manage, operate, control, be employed by,
provide services to, lend money to, guarantee any obligation of, lend
Executive’s name to, or otherwise assist any Person engaged in or planning to be
engaged in any business whose products, services, or activities compete or will
compete in whole or in part with the Company’s products, services, or activities
in the geographic areas of the world in which the Company conducts its principal
manufacturing and sales operations as of the Date of Termination (for example,
as of the Effective Date the geographic areas include: China, Brazil, Germany,
Canada and North America).

(e) Upon the termination or expiration of Executive’s employment under this
Agreement, Executive agrees that for a period of one (1) year from Executive’s
Date of Termination, Executive shall not (i) divert or attempt to divert any
person, concern or entity which is furnished products or services by the
Company, with whom Executive had dealings while employed by the Company, from
doing business with the Company or otherwise cause any person, concern or entity
with whom he had dealings while employed by the Company to change its
relationship with the Company, or (ii) solicit, lure or attempt to hire away any
of the employees of the Company with whom Executive interacted directly or
indirectly, while employed with the Company.

(f) Executive acknowledges that if Executive breaches or threatens to breach
this Section 3, Executive’s actions may cause irreparable harm and damage to the
Company that cannot be compensated in damages. Accordingly, if Executive
breaches or threatens to breach this Section 3, the Company shall be entitled to
seek injunctive relief, in addition to any other rights or remedies available to
the Company. This is an independent covenant on the part of Executive and the
existence of any claim or cause of action by Executive against the Company,
whether predicated on this Agreement or otherwise, shall not constitute a
defense to the enforcement by the Company of Executive’s agreement under this
Section 3(e).

4. Termination.

4.1 By Executive without Good Reason. Executive shall have the right to
terminate Executive’s employment hereunder at any time by Notice of Termination
(as described in Section 6). If Executive terminates Executive’s employment for
any reason other than Good Reason (as defined in Section 4.2 below), the
Company’s obligations under this Agreement shall cease as of the date of such
termination and Executive shall not be entitled to any further compensation and
benefits other than those due and payable as of the Date of Termination and as
set forth in Sections 4.5 and 4.6.

 

-4-



--------------------------------------------------------------------------------

4.2 By Executive for Good Reason. Executive may terminate Executive’s employment
for “Good Reason” if: (i) (a) there is a material diminution in Executive’s
authority, duties, and responsibilities or the Executive no longer reports
directly to the Office of the CEO, (b) the Company requires Executive’s primary
office to be located more than 50 miles from the Company’s principal executive
offices in Portland, Oregon, except for reasonably required travel or expatriate
services for Company business, (c) a material reduction in the Executive’s Base
Salary or Incentive Program Target Bonus percentage (except that it shall not
constitute Good Reason if Executive’s Base Salary or compensation and benefits
are materially reduced in connection with an across-the-board reduction of pay
or benefits for executives of similar status), or (d) the Company has materially
breached this Agreement, and (i) Executive has provided written notice of such
breach to the Company within ninety (90) days after such breach occurring, and
(ii) such breach has not been cured within thirty (30) days after written notice
of such breach is given by Executive to the Company, and (iii) Executive
terminates employment within sixty (60) days of the expiration of such cure
period by providing Notice of Termination.

(a) Severance. In the event Executive terminates employment with the Company for
“Good Reason,” in addition to the rights under Sections 4.5 and 4.6, Executive
shall be entitled to receive a severance amount (the “Severance”) payable in
equal installments over the Severance Period, subject to Sections 4.2(b) through
(f). The “Severance Period” means the 12-month period commencing on Executive’s
Date of Termination. The aggregate amount of Severance shall be calculated as
follows and shall be subject to withholding of all applicable taxes:

(i) Severance Base Salary – The amount of Base Salary that would have been paid
to Executive over the Severance Period if Executive had been employed, based on
the annual Base Salary in effect as of the Date of Termination;

(ii) Severance Bonus – An amount calculated as follows: (i) the number of months
in the Severance Period, multiplied by (ii) one-twelfth of the Average Bonus.
“Average Bonus” means the average of those cash bonuses awarded to Executive, if
any, (including, if applicable, any completed calendar year for which the bonus
has been earned but has not yet been paid), for each of the two calendar years
completed immediately preceding the year in which such termination occurs. If
Executive has been employed for less than two completed calendar year cycles,
the Average Bonus will be calculated at 50% of the then Base Salary amount.

(iii) Prorated Bonus – An amount calculated as follows: (i) the Average Bonus,
multiplied by, (ii) the number of days Executive was employed by the Company in
the calendar year in which the termination occurs divided by 365.

(iv) Cash in Lieu of Health and Life Insurance Coverage – An amount equal to the
amount the Company would have spent on health insurance and life insurance on
behalf of Executive and Executive’s dependents during the Severance Period had
Executive continued to be employed during the Severance Period, based on the
rates and coverage provided to Executive and Executive’s dependents as of the
Date of Termination.

(v) Cash in Lieu of Retirement Funds – An amount equal to the amount the Company
would have contributed on behalf of Executive to any employee retirement plans
and deferred compensation plans during the Severance Period, based on the terms
of the plans as of the Date of Termination.

(b) Section 409A Treatment of Payments. Each installment payment under
Section 4.2(a) is a separate payment and the structure of the Severance is
intended to satisfy the “short-term deferral exception” and/or the “two times
pay exception” of Section 409A of the Code; provided that, if such exceptions do
not apply and Executive is determined by the Company to be a “specified
employee” under Section 409A, no payments that are subject to Section 409A will
be made under Section 4.2(a) until a date which is six (6) months after the Date
of Termination (and on such date the payments that would otherwise have been
made during such six-month period shall be made).

 

-5-



--------------------------------------------------------------------------------

(c) Release of Claims. To be entitled to the Severance in Section 4.2(a)
Executive must sign a general release of claims in the form required by the
Company, releasing the Company, its subsidiaries, affiliates, directors,
officers, and employees from all claims, damages and liabilities related to
Executive’s employment and any benefit plans or agreements. No payments shall be
made under Section 4.2(a) until such release has been properly executed and
delivered to the Company and until the expiration of the revocation period, if
any, provided under the release. If the release is not properly executed by
Executive and delivered to the Company within the reasonable time periods
specified in the release, the Company’s obligations under Section 4.2(a) will
terminate.

(d) No Post-Employment Breach. As a condition to receipt of any installment of
the Severance under Section 4.2(a), Executive shall not have breached any
post-employment obligation of Executive under this Agreement. If at any time
Executive breaches this Agreement, in addition to any other remedies at law or
in equity, all unpaid installments of Severance shall be forfeited.

(e) No Duty to Mitigate. The Company agrees that if Executive is entitled to
Severance, Executive shall not be required to mitigate damages by seeking other
employment, nor shall any amount Executive earns reduce the amount payable by
the Company hereunder.

(f) Only Severance Benefits. Executive agrees that the Severance shall be the
only severance benefit payable to Executive by the Company and Executive hereby
waives Executive’s rights (if any) to any severance benefits under any other
plan or program of the Company and its affiliates.

4.3 By Company for Cause, Death, or Disability. The Company shall have the right
to terminate Executive’s employment under this Agreement at any time during the
Term for Cause (defined in Section 5.2), upon Executive’s death, or due to
Executive’s Disability (defined in Section 5.5). In the event of termination for
Cause, death or Disability, the Company’s obligations under this Agreement shall
cease as of the Date of Termination; provided, however, that Executive will be
entitled to whatever benefits are payable as of, or as a result of, such
termination pursuant to the terms of any health, life insurance, disability,
welfare, retirement or other plan or program maintained by the Company in which
Executive participates and Executive shall be entitled to the rights under
Sections 4.5, 4.6 and 4.7.

4.4 By Company Otherwise. If the Company terminates Executive’s employment
during the Term of this Agreement other than for Cause, death or Disability
pursuant to Section 4.3, Executive shall be entitled to receive the Severance
pursuant to Section 4.2(a), subject to all of the terms and conditions of
Sections 4.2(b) through (f).

4.5 Equity Awards/Stock Options. Under any circumstances of termination of
Executive’s employment, the vesting and exercisability of stock options, stock
appreciation rights, restricted stock, restricted stock units and other equity
awards held by Executive, shall be determined in accordance with the agreements
or plans for such awards.

4.6 Previously Earned Bonus. In the event of any termination, other than
termination for Cause, Executive shall be entitled to be paid any bonus that
Executive had previously earned from the Company with respect to a completed
calendar year, but which may not yet have been paid as of the Date of
Termination. Such bonus shall be payable on the date such amounts are payable to
other executives and Executive’s termination shall not affect the payment of
such bonus.

4.7 Accrued Obligations. In the event of any termination, Executive shall be
entitled to be paid his Base Salary accrued through the date of termination, and
any unreimbursed business expenses submitted in accordance with Company policy
(collectively “Accrued Obligations”). All payments of Accrued Obligations shall
be made to Executive within thirty (30) business days of the date of termination
of Executive’s employment under this Agreement.

 

-6-



--------------------------------------------------------------------------------

4.7 Limitation on Payments. Notwithstanding anything in this Agreement to the
contrary, any benefits payable or to be provided to Executive by the Company or
its affiliates, whether pursuant to this Agreement or otherwise, which are
treated as severance payments under Code (defined in Section 5.3) Section 280G
(“Severance Payments”) shall be modified in the manner provided below to the
extent necessary so that the benefits payable or to be provided to Executive
under this Agreement that are treated as Severance Payments, as well as any
payments or benefits provided outside of this Agreement that are so treated,
shall not cause the Company to have paid an excess Severance Payment. In
computing such amount, the parties shall take into account all provisions of
Code Section 280G, and the regulations thereunder, including making appropriate
adjustments to such calculation for amounts established to be reasonable
compensation. In the event that the amount of any Severance Payments which would
be payable to or for the benefit of Executive under this Agreement must be
reduced to comply with this Section 4.7, the amount of the Severance described
in Section 4.2(a) shall be reduced. This Section 4.7 shall be interpreted so as
to avoid the imposition of excise taxes on Executive under Section 4999 of the
Code or the disallowance of a deduction to the Company pursuant to
Section 280G(a) of the Code with respect to amounts payable under this Agreement
or otherwise. This determination will be made after reasonable consultation with
a national accounting firm selected by the Company.

4.8 Section 409A Compliance. This Agreement shall at all times be interpreted
and operated in good faith compliance in accordance with the requirements of
Section 409A. Any action that may be taken (and, to the extent possible, any
action actually taken) by the Company shall not be taken (or shall be void and
without effect), if such action violates the requirements of Section 409A. Any
provision in this Agreement that is determined to violate the requirements of
Section 409A shall be void and without effect. In addition, any provision that
is required to appear in this Agreement in accordance with Section 409A that is
not expressly set forth herein shall be deemed to be set forth herein, and the
Agreement shall be administered in all respects as if such provision were
expressly set forth.

5. Definitions. For purposes of this Agreement the following terms shall have
the meanings specified below:

5.1 “Board” or “Board of Directors”. The Board of Directors of the Company.

5.2 “Cause”. Any of the following are grounds for the Company’s termination of
Executive for “Cause.”

(a) Any act by Executive which has been found in an applicable court of law to
constitute a felony;|

(b) Executive engages in any form of dishonesty or conduct involving moral
turpitude related to Executive’s employment relationship with the Company or
that otherwise reflects adversely on the reputation or operations of the
Company, as determined in the good faith judgment of the CEO (or the CEO’s
designee);

(c) Executive’s breach of any contractual, fiduciary or other recognized duty of
Executive to Company or any of its affiliates, or any other conduct that is
patently inimical to the interests of the Company or any of its affiliates;

(d) Executive materially breaches this Agreement; or

(e) The willful or continued failure by Executive substantially to perform
Executive’s duties with the Company or to comply with policies of the Company
(other than any such failure resulting from incapacity due to mental or physical
illness not constituting a Disability, as defined herein) if the CEO (or CEO’s
designee) has delivered to the Executive a notice setting forth (i) the
performance failure or policy compliance

 

-7-



--------------------------------------------------------------------------------

problem, (ii) the reasonable action that would remedy such failure or problem,
and (iii) the required time frame for remedying such failure or problem (which
in the case of a failure or problem not capable of being remedied within thirty
(30) days, the requirement that commencement of such remediation must occur
within seven (7) days and be diligently pursued thereafter, or for a failure or
problem capable of being remedied within thirty (30) days, such 30-day
deadline), and Executive shall not have complied with the required remediation
timeframe, provided that direction in such notice is not inconsistent with this
Agreement or Executive’s responsibilities hereunder and the refusal or failure
is not based on Executive’s reasonable and good faith belief, as expressed by
written notice to the Company given within ten (10) business days of written
direction from the Board, that the implementation of such direction of the
Company would be unlawful or unethical.

For purposes of this Agreement, no act or failure to act by Executive shall be
deemed to be “willful” unless done or omitted to be done by Executive not in
good faith and without reasonable belief that Executive’s action or omission was
in the best interests of the Company. Any act, or failure to act, based upon
authority given pursuant to a resolution duly adopted by the Board of Directors
or based upon the advice of counsel for the Company shall be conclusively
presumed to be done, or omitted to be done, by Executive in good faith and in
the best interests of the Company.

5.3 “Code”. The Internal Revenue Code of 1986, as it may be amended from time to
time.

5.4 “Confidential Information”. All technical, business, and other information
relating to the business of the Company or its subsidiaries or affiliates,
including, without limitation, technical or nontechnical data, formulae,
compilations, programs, devices, methods, techniques, processes, financial data,
financial plans, product plans, and lists of actual or potential customers or
suppliers, that (i) derives economic value, actual or potential, from not being
generally known to, and not being readily ascertainable by proper means by,
other Persons, and (ii) is the subject of efforts that are reasonable under the
circumstances to maintain its secrecy or confidentiality. Such information and
compilations of information shall be contractually subject to protection under
this Agreement whether or not such information constitutes a trade secret and is
separately protectable at law or in equity as a trade secret.

5.5 “Disabled” or “Disability”. Executive’s inability to fully and competently
perform Executive’s duties hereunder with or without a reasonable accommodation
for a period of more than 120 continuous days or more than 180 nonconsecutive
days in any twelve (12) month period due to a physical or mental impairment or
Executive becomes eligible for benefits under a long-term disability policy or
similar income replacement benefit offered by the Company.

5.6 “Person”. Any individual, corporation, bank, partnership, joint venture,
association, joint-stock company, trust, unincorporated organization or other
entity.

6. Termination Procedures. During the Term of this Agreement, any purported
termination of Executive’s employment (other than by reason of death) shall be
communicated by written notice (“Notice of Termination”) from one party hereto
to the other party hereto in accordance with Section 11. A Notice of Termination
for Cause is required to include the information supporting a finding of “Cause”
as defined in Section 5.2. “Date of Termination,” with respect to any purported
termination of Executive’s employment during the Term of this Agreement, shall
mean (i) if Executive’s employment is terminated by Executive’s death, the date
of Executive’s death, (ii) if Executive’s employment is terminated for
Disability, thirty (30) days after Notice of Termination is given (provided that
Executive shall not have returned to the full-time performance of Executive’s
duties during such thirty (30) day period), and (iii) if Executive’s employment
is terminated for any other reason, the date specified in the Notice of
Termination (which, in the case of a termination by the Company, shall not be
less than thirty (30) days, except in the case of a termination for Cause in
which case termination may be immediate; and in the case of a termination by
Executive, the date specified in the Notice shall not be less than thirty
(30) days nor more than sixty (60) days, respectively, from the date such Notice
of

 

-8-



--------------------------------------------------------------------------------

Termination is given). If Executive terminates Executive’s employment under
Section 4.1 or 4.2, the Company, in its sole discretion, may require that
Executive’s employment terminate at any time after Executive has given Notice of
Termination, which election shall not be deemed a termination by the Company
under Section 4.4, provided that if the Company makes such an election, (i) in
the case of termination under Section 4.1, the Base Salary shall be paid through
the notice period, and (ii) in the case of termination under Section 4.2, the
Severance Period shall be extended by one month. Likewise, if the Company
terminates the Executive other than for Cause, in lieu of the applicable notice
period, the Company may give notice of immediate termination and extend the
Severance Period by one month.

7. Intellectual Property Rights.

7.1 Creative Work. Executive agrees that all creative work and work product
relating to the business of the Company or its subsidiaries or affiliates,
including but not limited to all technology, designs, business management tools,
processes, software, patents, trademarks, and copyrights developed by Executive
during employment with the Company, regardless of when or where such work or
work product was produced, constitutes work made for hire, all rights of which
are owned by the Company.

7.2 Assignment. Executive hereby assigns to the Company all right, title and
interest, whether by way of copyrights, trade secrets, trademark, patent, or
otherwise, in all such creative work or work products, as defined in section
7.1, regardless of whether the same is subject to protection by patent,
trademark or copyright law. At the Company’s request and expense, Executive will
sign such documents and take such actions that the Company deems reasonably
necessary to perfect, protect, and evidence the Company’s right in the creative
work.

8. Contract Non-Assignable. The parties acknowledge that this Agreement has been
entered into due to, among other things, the special skills of Executive, and
agree that this Agreement may not be assigned or transferred by Executive, in
whole or in part, without the prior written consent of the Company.

9. Successors; Binding Agreement.

9.1 In addition to any obligations imposed by law upon any successor to, or
transferee of, the Company, the Company will require any successor to, or
transferee of, all or substantially all of the business and/or assets of the
Company or stock of the Company (whether direct or indirect, by purchase,
merger, reorganization, liquidation, consolidation or otherwise) to expressly
assume and agree to perform this Agreement, in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. Failure of the Company to obtain such assumption and agreement
prior to the effectiveness of any such succession shall be a breach of this
Agreement.

9.2 This Agreement shall inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees and by the Company’s
successors and assigns. If Executive shall die while any amount would still be
payable to Executive hereunder (other than amounts which, by their terms,
terminate upon the death of Executive) if Executive had continued to live, all
such amounts, unless otherwise provided herein, shall be paid in accordance with
the terms of this Agreement to the executors, personal representatives or
administrators of Executive’s estate.

10. Other Agents. Nothing in this Agreement is to be interpreted as limiting the
Company from employing other personnel on such terms and conditions as may be
satisfactory to the Company.

 

-9-



--------------------------------------------------------------------------------

11. Notices. All notices, requests, demands and other communications required or
permitted hereunder shall be in writing and shall be deemed to have been duly
given if delivered or three (3) business days after mailing if mailed, first
class, certified mail, postage prepaid:

 

To the Company   

Blount International, Inc.

4909 SE International Way

Portland, OR 97222

 

ATTN: General Counsel

To the Executive:   

Andrew W. York

1127 SW Myrtle Drive

Portland, Oregon 97201

Any party may change the address to which notices, requests, demands and other
communications shall be delivered or mailed by giving notice thereof to the
other party in the same manner provided herein.

12. Provisions Severable. If any provision or covenant, or any part thereof, of
this Agreement should be held by any court to be invalid, illegal or
unenforceable, either in whole or in part, such invalidity, illegality or
unenforceability shall not affect the validity, legality or enforceability of
the remaining provisions or covenants, or any part thereof, of this Agreement,
all of which shall remain in full force and effect.

13. Waiver. Failure of either party to insist, in one or more instances, on
performance by the other in strict accordance with the terms and conditions of
this Agreement shall not be deemed a waiver or relinquishment of any right
granted in this Agreement or the future performance of any such term or
condition or of any other term or condition of this Agreement, unless such
waiver is contained in a writing signed by the party making the waiver.

14. Indemnification. During the term of this Agreement and after Executive’s
termination, the Company shall indemnify Executive and hold Executive harmless
from and against any claim, loss or cause of action arising from or out of
Executive’s performance as an officer, director or employee of the Company or
any of its subsidiaries or other affiliates or in any other capacity, including
any fiduciary capacity, in which Executive serves at the Company’s request, in
each case to the maximum extent permitted by law and under the Company’s
Articles of Incorporation and Bylaws (the “Governing Documents”), provided that
in no event shall the protection afforded to Executive hereunder be less than
that afforded under the Governing Documents as in effect on the date of this
Agreement except from changes mandated by law. During the Term and after
Executive’s termination, Executive shall be covered by any policy of directors’
and officers’ liability insurance maintained by the Company for the benefit of
its officers and directors.

15. Amendments and Modifications. This Agreement may be amended or modified only
by a writing signed by both parties hereto.

16. Governing Law. The validity and effect of this Agreement shall be governed
by and construed and enforced in accordance with the laws of the State of
Oregon.

17. Arbitration of Disputes; Expenses. All claims by Executive for compensation
and benefits under this Agreement shall be directed to and determined by the
Board (or its designee) and shall be in writing. Any denial by the Board (or its
designee) of a claim for benefits under this Agreement shall be delivered to
Executive in writing and shall set forth the specific reasons for the denial and
the specific provisions of this Agreement relied upon. The Board shall afford a
reasonable opportunity to Executive for a review of a decision denying a claim
and shall further allow Executive to appeal to the Board a decision of the Board
within sixty (60) days after notification by the Board that Executive’s claim
has been denied. Unless prohibited by applicable law, any

 

-10-



--------------------------------------------------------------------------------

dispute or controversy arising under or in connection with this Agreement or
with Executive’s employment shall be settled exclusively in Portland, Oregon, in
accordance with the then effective arbitration rules of the Arbitration Service
of Portland, Inc. (or of the American Arbitration Association, if the
Arbitration Service of Portland, Inc. no longer exists), with the exception of
any rules allowing for class action arbitration. To the extent administratively
practicable, the Company and the Executive agree to select an arbitrator who is
an attorney with experience in employment law disputes. Judgment may be entered
on the arbitrator’s award in any court having jurisdiction. The prevailing party
shall, to the extent allowed by law, be entitled to attorney’s fees and costs,
and any attorney’s fees and costs on appeal. However, nothing in this
Section 17 will prohibit or otherwise prevent either party from seeking
equitable or injunctive relief or an order to compel arbitration; and any such
action shall be brought in a state or federal court located in Multnomah County,
Oregon, or Clackamas County, Oregon. The parties hereto agree that they are
subject to the jurisdiction of the federal and state courts of Oregon for the
purpose of such actions. Except to the extent provided in this Section 17, each
party shall pay its own legal fees and other expenses associated with any
dispute.

18. Entire Agreement. This Agreement contains the entire understanding of the
parties regarding the subject matter of this Agreement and supersedes all prior
and contemporaneous negotiations and agreements, whether written or oral,
between the parties with respect to the subject matter of this Agreement

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.

 

EXECUTIVE:

/s/ Andrew W. York

ANDREW W. YORK COMPANY: BLOUNT INTERNATIONAL, INC. By  

/s/ Josh Collins

Joshua L. Collins, Chief Executive Officer

 

-11-



--------------------------------------------------------------------------------

Schedule 1

Start-Up Entities Advised by Executive as of Effective Date

(1) Pro-Lift Suspension, LLC

(2) York & Smith, Sporting Good Products

(3) Pendleton Arms/Rifle Company

(4) York Sporting Goods

 

-12-